                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MARYLAND

   JAMAHL RICE,                                                 •
   Plaintiff                                                   •
   v                                                           •              Civil Action No. RDB- I 7-3635

   WARDEN FOXWELL, et al.,                                     •
  Defendants                                                   •
                                                             •••
                                            MEMORANDUM OPINION

           The pro se Plaintiff Jamahl Rice filed the above-captioned civil rights action alleging a

  variety of claims against medical and correctional staff at Eastern Correctional Institution and

 Metropolitan Transition Center.             ECF No. I. Defendants filed Motions to Dismiss or, in the

 Alternative, for Summary Judgment.               ECF No. 22 (motion tiled by correctional staff); ECF No.

 30 (motion filed by medical staft).1 Although notified of his right to do so, ECF Nos. 23, 3 I,

 Plaintitr has not responded to either Motion, and the time for doing so has expired. Nevertheless,

 his submissions have been liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

          The matter is now ripe for review. The Court finds a hearing in these matters unnecessary.

See Local Rule 105.6. For the reasons that follow, Defendants' dispositive Motions, construed as

Motions for Summary Judgment, are GRANTED.

                                                  BACKGROUND

          Plaintiffs    Complaint      identifies several unrelated incidents that occurred at Eastern

Correctional Institution (ECI) and Metropolitan Transition Center (MTC).                             ECF No. I.        To

facilitate review of these claims, the Court identifies each of Plaintiffs                       claims followed by



I Subsequently, Medical Defendants filed a Supplemental Motion for Summary Judgment (ECF No. 32), presenting
observations about Plaintiff unrelated to the time or place that is the focus of Plaint iff's Complaint. This Supplemental
Motion is irrelevant to resolving the instant case and shall be terminated as moot.
       Defendants' response (in the form of affidavits and sworn records).

       (I) Incident with Sorenson & Mathews

              a. Plaintiffs Allegation

              Plaintiff alleges that when he arrived at ECI on July 17, 2017, he informed an unnamed

      nurse who was responsible for medical clearance that he had a dislocated shoulder.                   The nurse

      ignored him and cleared him to be housed in general population.              ECF No. 1 at I. Plaintiff was

     then returned to his "side of the prison," where he again was reviewed by medical staft; including

     Nurse Sorenson. Id. Plaintiff claims that he showed Sorenson medical paperwork from another

     institution stating that his shoulder was dislocated, but Sorenson told Plaintiff he "was lying" and

     "took [Plaintiffs]   paperwork."      Id. at 1. Plaintiff raised his voice at Sorenson, prompting

     Lieutenant Mathews to place Plaintiff on "lock up ... for disrespect."2 Id. at 2.

            b. Defendants' Response

            Medical records reflect that, on July 14, 2017, an outside medical provider performed a

    surgical procedure on Plaintiff's left shoulder. ECF No. 30-4 at 21-22. After being temporarily

    housed at Jessup Correctional Institution, Plaintiff arrived at ECI- West on July 17, 2017. Id. at

    23-25. He was initially evaluated by Amanda Morris who consulted with Dr. Clem before clearing

    Plaintiff to return to regular housing.     Id. at 25. Thereafter, he was sent to the east side of the

    faeility (the apparent location of Plaintiffs     unit), where he saw Sorenson before he was to be

    placed in general population. The notes of Plaintiff's encounter with Sorenson state:

           Inmate returned to the west side after being cleared to return to his unit after an off
           site visit; inmate insists that he is due for a dose of oxycodone which I explained
           he had no order for and it is not available on the compound. Inmate continues to
           argue that he needs it and it is ordered. Inmate is moving his affected arm without


2 Throughout this memorandum opinion, the Coun has modified the some of the capitalization when quoting from
Plaintiffs filings in order to coofonn with ordinary writing convictions. These capitalization modifications are not
otherwise acknowledged, though all other modifications are acknowledged.


                                                        2
             any issues and will not put his sling on as instructed by myself and the RN.

      ECF No. 30-4 at 27.

             Correctional Defendants have submitted a copy of the notice of infraction authored by

     Mathews relating to this incident. ECF No. 22-3 at 4. The notice alleged that Plaintiff yelled and

     made "aggressive facial expressions" at Sorenson, and that "[a]fter speaking with the medical staff

     it was determined that [Plaintiff] misrepresented his medical condition by presenting medical

     documentation that he was not allowed to have from a previous institution." Id At his disciplinary

     hearing, Plaintiff entered into an informal resolution with the institutional representative through

 which the charges were dismissed and Plaintiff was sanctioned with 10 days of cell restriction. Id
 at 8.

 2. Westbrook & Infractions

           a. Plaintiffs Allegation

           Plaintiff states that, after arriving on lock up, "I told Officer Westbrook about the pain I

 was in and 1 explained the process I went through up till that point, so 1 was ignored by Officer

 Westbrook."       ECF No. I at 2.     Plaintiff's Complaint also alleges that Westbrook frequently

harasses him and "has given [him] at least 6 or 7 infractions for no reason at all." Id Plaintiff

alleges that Westbrook's actions have "resulted in [him] lo[]sing [his visits] and good days." Id.
at   4.

          b. Defendants' Response

          Westbrook avers that he reported Plaintiff "for violations of rules governing inmates on a

number of occasions, including during July and August 201 7....       1reported inmate Rice's conduct

based on my observations, familiarity with rules governing inmate conduct, and duties to promote

institutional safety and security." ECF No. 22-8. Defendants have also submitted copies of four



                                                   3
   notices of inmate rule violation issued against Plaintiff by Westbrook, charging Plaintiff with

   violations resulting from Plaintiffs refusal to follow instructions to remove his arm from the cell

   slot. ECF No. 22-3 at 13, 22, 31, 40. As to each of the four rule violations, Plaintiff reached an

   informal agreement with the institutional representative at the disciplinary hearing whereby

   Plaintiff pled guilty to at least some of the charges and received a sanction of 60 days' cell

  restriction. ld at 18-19,27-28,36-38,45_46.       None of the informal agreements involved the loss

  of accrued good time credits. Id.

  3. Sick Calls Ignored/General Medical Claims

         a. Plaintiffs Allegation

         Plaintiff alleges that upon arriving on lock up following his interaction with Sorenson and

 Matthews (no date provided), he immediately filed a sick call slip regarding his dislocated

 shoulder, but" 17 days went by" without a response. ECF No. 1 at 2. Plaintiff further claims that,

 as a consequence of his sick call request being ignored for more than two weeks, the "emergency

 room Doctors would not touch" Plaintiffwhen he was sent to the hospital for treatment of his arm

 on an unspecified date. Id at 2. The doctors at the outside hospital told Plaintiff to return "in 7

 days to discuss emergency surgery. The prison did not honor these instructions. So now (Plaintifl]

need(s] surgery because of the neglect." Id

        Additionally, Plaintiff reports that, as of the date he mailed his (undated) Complaint, he

still had a dislocated shoulder requiring surgery and he remained in a great deal of pain. !d at 2-

3. He makes broad allegations that medical staff have failed to treat his shoulder injuries over a

period of several months. Id. at I, 3. Plaintiff does not connect these allegations about his sick

calls being ignored or general problems with his medical treatment to any particular Defendant.

       b. Defendants' Response



                                                4
            Although Plaintiff does not provide the relevant date, the exhibits submitted by Defendants

    suggest that his placement on administrative segregation occurred on July 17,2017. See ECF No.

   22-3 at4 (date of Matthew's infraction notice); Corr. Del's' Ex. 4 at 15 (date of interaction with

   Sorenson). According to Plaintiffs medical records, he was seen by medical providers numerous

   times in the days following his placement on lock up, including spending several days in the

   institutional infinnary.   Corr. Del's' Ex. 4 at 17-18,20-21,32,34-39   (seen by providers July 19,

  20,24,25).


          On September 1,2017, Plaintiff was sent to the emergency department at the University of

  Maryland Medical Center (UMMC) where he underwent a closed reduction of his left shoulder

  under sedation. Id at 67-68. He was told to follow up with an orthopedic specialist at UMMC in

  one to two weeks. Id        However, Plaintiff was already scheduled to see a different orthopedic

 doctor at Johns Hopkins Hospital (JHH) on September 28, 2017, to address problems with the

 same shoulder, so no follow-up appointment was made with UMMC. Id at 82.

         As to Plaintiffs     general claims that his medical needs have been ignored, Defendants'

 exhibits reflect that Plaintiff was evaluated by institutional medical providers scores of times

 between July 17,2017 and the filing of this action in early December 2017, including a two-and-

 a-half month stay for monitoring at the Division of Corrections' infinnary at MTC. ECF No. 30-

5 (affidavit from Dr. Clem); see generally Corr. Del's' Ex. 4. Plaintiff was sent to outside medical

providers on several occasions, where he underwent orthopedic procedures on his shoulders and

medical imaging. See Corr Del's' Ex. 4 at 67-72 (closed reduction and x-ray of left shoulder at

UMMC on September 1,20(7); id at 77-78 (oftice visit at JHH on Sept. 28, 2017 regarding his

left shoulder); id at 91 (seen by Dr. Mathew at St. Joseph's Hospital for consult on October 16,

20 I7); id. at 154 (sent to JHH on October 22, 2017, where medical imaging and attempted closed



                                                  5
     reduction on right shoulder were perfonned); ECF No. 30-6 (closed manipulation of shoulder at

     Bon Secours Health System by Dr. Krishnaswamy); see a/so ECF No. 30-5. During this time,

    Plaintiff regularly received medication to treat his pain. See ECF No. 30-5 at 9; Corr. Defs' Ex.
    4.

    4. Fall in Shower on October 22

             a. Plaintiffs Allegation

            Next, Plaintiff alleges that:

            My right shoulder was dislocated on Oct 22 by slipping in the shower on a bar of
            state soap in the infinnary. The bathroom was filthy and it should not have looked
            that way in a hospital[;] that[']s very unsanitary so when I fell I hit my head on the
            wall and was knocked unconscious[.] When I woke up I was in a paramedics [sic]
            and my right shoulder was dislocated[.] I went to Johns Hopkins Medical Center.

  ECF No. at 3. Plaintiff blames his injury on "the institution not inspecting toiletry facilities like

  they should that is why they have inmate working men who specifically clean the bathroom and

  by them not doing their job I was badly hurt." Jd. Plaintiff does not attribute responsibility over

 this failing to any particular person, nor does he articulate how the "filthy" state of the bathroom

 resulted in him "slipping in the shower on a bar of state soap.,,3

          b. Defendants' Response

          In response, Defendants have submitted an affidavit from Corporal Brittany Distance, who
 reports that


          On October 22,2017, at 1030 hours, detainee Kemper used the handicap shower.
          At 1130 hours, Mr. Rice was the next inmate to use the handicap shower, per his
         request. I had inspected the shower between detainee Kemper's use and inmate
         Rice's use and found the shower to be clean and ready for use. My inspection was
         thorough, to make sure there was no contraband or other material left behind by the
         last inmate to use the shower. There was no soap or other debris in the shower
         immediately before inmate Rice's use.



'It is possible that Plaintiff means that a bar of soap was teft behind by those individuals responsible for cleaning the
shower.

                                                           6
     ECF No. 22-10 at 2. Distance has also submitted an excerpt from the logbook for the day in

    question, which supports the timing reflected in her affidavit. Id at 3-4.

     5. Fall in Shower on November 9

               a. Plaintiff s Allegation

               Plaintiff also claims that he fell in the shower on November 9,2017.                He goes on to say
   that


                When I called for the nurse she did not respond until[] about 45 mins which I was
               on 30 min observation which means the officer is supposed to check on me every
               30 min. When the nurse (ostensibly, Nurse Florence J came in my cell she said why
               were you in the shower? I told her because it('Js been I week and you did not offer
               to help me.


  Id at 4. Male officers arrived on the scene to help move Plaintiff, but he refused, requesting that

  medical staff assist him instead. Id Therefore, "Nurse Florence went all the way to the west side

  of the prison to get a doctor named Bruce," who is not named as a Defendant. Id. at 5. Plaintiffs

  Complaint does not allege any further involvement from Florence after she fetched Bruce.

           Plaintiff reports that Bruce and some of the officers tried to lift Plaintifffrom the floor, but
 Plaintiffs


          shoulders were in so much pain I told the officers to leave me alone it hurts, so the
          doctor said your (sicJ refusing treatment? I said no and the doctor and officer left me
          in the cell on the floor for 4 hours .... This is all document by the inmate observation
          worker who sat outside my cell window as the officer instructed him to watch me.
          Id

          b. Defendants' Response

          According to verified medical records submitted by Defendants, on November 8, 2017,4

Nurse Florence Enoch observed that Plaintiffwas "laying down in the shower with his legs sticking




4 Enoch says that the incident occurred at 9:00 pm on November 8, 2017, which differs from Plaintiers   statement
that the fall occurred on November 9, 2017. However, the difference in date is not material to resolving this claim.

                                                          7
    out, and head against the back wall, states he fell." Corr. Defs' Ex. 4 at 238. Plaintiff asked for

   help from medical staff and stated that he wanted to be sent to the hospital.      Id   Nurse Enoch

   obtained assistance from PA Bruce Ford; on Ford's arrival "inmate refused all and any help from

   nursing, PA and custody and wanted to be left alone.       Refused meds from LPN." Id          Enoch

   requested that someone monitor Plaintiff due to his "refus( alJ to get up." Id Less than three hours

   after the fall, Plaintiff asked for pain medication, which Enoch provided.    Id When Enoch gave

  Plaintiff the medication, he was observed to be standing and walking in the cell. Id The following

  morning Plaintiff verbalized no complaints and was walking in his cell without issues. ld. at 239.

  An affidavit submitted by Dr. Jason Clem reiterates the medical notes and reports that, in his

  medical opinion, there is no evidence that Plaintiff was injured during this fall. Id

                                        LEGAL STANDARD

         Defendants have filed Motions to Dismiss, or, in the Alternative, for Summary Judgment.

 Typically, when deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

 Court considers only the complaint and any attached documents "integral to the complaint." Sec         y
 of State for Defense v. Trimble Navigation Ltd, 484 F.3d 700, 705 (4th Cir. 2007). To the extent

 that grounds for dismissal are based solely on the contents of the Complaint, the Court may dismiss

 under Rule 12(b)(6) if the complaint does not allege enough facts to state a plausible claim for

relief. Ashcroji v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts pled allow

"the Court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

ld. Although courts should construe pleadings of selt:represented     litigants liberally, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), legal conclusions or conclusory statements do not suffice, Iqbal,

556 U.S. at 678. The Court must examine the complaint as a whole, consider the factual allegations

in the complaint as true, and construe the factual allegations in the light most favorable to the



                                                 8
    plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Ed of Comm 'rs of Davidson

    Oy., 407 F.3d 266, 268 (4th Cir. 2005).

           Rule 12(d) requires courts to treat a Rule 12(b)(6) motion as a motion for summary

   judgment where matters outside the pleadings are considered and not excluded. Fed. R. Civ. P.

   12(d). Before converting a motion to dismiss to one for summary judgment, courts must give the

   nonmoving party "a reasonable opportunity to present all the material that is pertinent to the

   motion." Id "Reasonable opportunity" has two requirements: (l) the nonmoving party must have

  some indication that the court is treating the Rule 12(b)(6) motion as a motion for summary

  judgment, and (2) the nonmoving party "must be afforded a reasonable opportunity for discovery"

  to obtain information essential to Oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir.

  1985) (citation omitted). Here, the notice requirement has been satisfied by the title of the Motions.

  To show that a reasonable opportunity for discovery has not been afforded, the nonmoving party

 must file an affidavit or declaration under Rule 56(d) explaining why "for specified reasons, it

 cannot present facts essential to justify its opposition," Fed. R. Civ. P. 56(d), or otherwise put the

 district court on notice of the reasons why summary judgment is premature. See Harrod~. Ltd v.

 Sixty Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002). Here, Plaintiff has not filed

 a Rule 56(d) affidavit or otherwise requested discovery in this matter, nor has he submitted an

Opposition to Defendants' Motions, which contain relevant record evidence also provided to

PlaintifT. Under these circumstances, the Court will construe Defendants' Motions as Motions for
Summary Judgment.


       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.



                                                 9
   Calretl, 477 U.S. 317, 322 (1986). In assessing the motion, the Court views the facts in the light

   most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

   v. Liberly Lobby, Inc., 4/1 U.S. 242, 255 (1986). The Court may rely only on facts supported in

   the record, not simply assertions in the pleadings. Bouchal v. Balr. Ravens Foolball Club. Inc., 346

  F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a genuine dispute on

  a material fact. Malsushila Elec. Indus. Co. v. Zenilh Radio Corp., 475 U.S. 574, 586-87 (1986).

  A fact is "material" ifit "might affect the outcome of the suit under the governing law." Anderson,

  477 U.S. at 248. A dispute of material fact is only "genuine" if sufficient evidence favoring the

  nonmoving party exists for the trier of fact to return a verdict for that party. Id. at 248-49.

            Because he is proceeding pro se, Plaintiffs submissions are liberally construed. Erickson

 v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, this Court must also abide by the "affirmative

 obligation of the trial judge to prevent factually unsupported claims and defenses from proceeding

 to trial." Bouchal, 346 F.3d at 526 (internal quotation marks omitted).

                                             DISCUSSION

 A. Correctional Defendants: Failure to Exhaust

        Correctional Defendants raise the afiirmative defense that Plaintiff has failed to exhaust

his administrative remedies as to his claims against them. ECF No. 22-1 at 12. If Plaintiff s claims

have not been properly presented through the administrative remedy procedure, they must be

dismissed pursuant to the Prisoner Litigation Reform Act ("PLRA"), 42 U.S.C.             S I997e.   The

PLRA provides in pertinent part that:

         No action shall be brought with respect to prison conditions under section 1983
         of this title, or any other Federal law, by a prisoner confined in any jail, prison,
         or other correctional facility until such administrative remedies as are available
         are exhausted.

42 U.S.C.    S   1997e(a).


                                                  10
             For purposes of the PLRA, "the tenn 'prisoner' means any person incarcerated or detained

   in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,

   violations of criminal law or the tenns and conditions of parole, probation, pretrial release, or

   diversionary program." 42 U.S.C. 11 I997e(h). The phrase "prison conditions" encompasses "all

  inmate suits about prison lite, whether they involve general circumstances or particular episodes,

  and whether they allege excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516,

  532 (2002); see Chase v. Peay, 286 F.Supp.2d 523, 528 (D. Md. 2003), aiI'd, 98 Fed. Appx. 253

  (4th Cir. 2004).


            Notably, administrative exhaustion under 11 I997e(a) is not ajurisdictional requirement and

 does not impose a heightened pleading requirement on the prisoner. Rather, the failure to exhaust

 administrative remedies is an affinnative defense to be pleaded and proven by defendants.         See

 Jones v. Bock, 549 U.S. 199,215-16 (2007); Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d

 674,682 (4th Cir. 2005). Nevertheless, a claim that has not been exhausted may not be considered

 by this court. See Bock, 549 U.S. at 220. In other words, exhaustion is mandatory. Ross v. Blake,

 - U.S.     - ,136   S.C!. 1850, 1857 (2016). Therefore, a court ordinarily may not excuse a failure

 to exhaust.     Ross, 136 S.C!. at 1856 (citing Miller v. French, 530 U.S. 327, 337 (2000)

(explaining"[t]he     mandatory 'shall' ...   nonnally creates an obligation impervious to judicial

discretion")).


        An inmate must follow the required procedural steps in order to exhaust his administrative

remedies.      Moore v. Bennette, 517 F.3d 717, 725, 729 (4th Cir. 2008).        Exhaustion requires

completion of "the administrative review process in accordance with the applicable procedural

rules, including deadlines."    Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). This requirement is

one of"proper exhaustion of administrative remedies, which means using all steps that the agency


                                                  II
     holds out, and doing so properly (so that the agency addresses the issues on the merits)." Id. at 93
     (internal quotation marks omitted)


               The Supreme Court stated In Ross that an administrative remedy is available if it is

    "'capable of use' to obtain 'some relief for the action complained of. '" 136 S. Ct. at 1859 (quoting

    Booth, 532 U.S. at 738). Thus, an inmate must complete the prison's internal appeals process, if

   possible, before bringing suit. See Chase, 286 F. Supp. 2d at 529-30. As a prisoner, PlaintitT is

   subject to the strict requirements of the exhaustion provisions.   See Porter, 534 U.S. at 528 (no

   distinction is made with respect to exhaustion requirement between suits alleging unconstitutional

   conditions and suits alleging unconstitutional conduct).    Exhaustion is also required even if the

  specific relief sought is not attainable through resort to the administrative remedy procedure. See
  Booth, 532 U.S. at 741.


          The Ross Court outlined three circumstances when an administrative remedy is considered

  "unavailable" and an inmate's duty to exhaust available remedies "does not come into play." 136

 S. Ct. at 1859. First, "an administrative procedure is unavailable when (despite what regulations

 or guidance materials may promise) it operates as a simple dead end-with          officers unable or

 consistently unwilling to provide any relief to aggrieved inmates."       ld. at 1859. Second, "an

 administrative scheme might be so opaque that it becomes, practically speaking, incapable of use.

 In this situation, some mechanism exists to provide relief, but no ordinary prisoner can discern or

navigate it." ld. The third circumstance arises when "prison administrators thwart inmates from

taking advantage ofa grievance process through machination, misrepresentation, or intimidation."
ld. at 1860.


       Although the United States Court of Appeals for the Fourth Circuit has not decided the

Issue, the weight of circuit authority indicates that the administrative     process must be fully



                                                12
     completed before the complaint is filed. See Neal v. Goard, 267 F.3d 116, 12I-22 (2d Cir. 200 I)

     (holding that inmates must exhaust before filing suit); Freeman v. Francis, 196 F.3d 64 1,645 (6th

     Cir. 1999) (same); Perez v. Wis. Dep't a/Carr., 182 F.3d 532, 534-35 (7th Cir. 1999) (same); see

    also Kitchen v. Ickes, I 16 F. Supp. 3d 613, 624 (D. Md. 20 I5) ("Exhausting administrative

    remedies after a complaint is filed will not prevent a case from being dismissed for failure to

   exhaust administrative remedies."); but see Williams v. Norris, 176 F.3d 1089, 1090 (8th Cir.

    1999) (holding that inmates must exhaust before the district court issues a ruling).

              The Maryland Department of Public Safety and Correctional Services (';DPSCS") has an

   established administrative procedure for use by Maryland State prisoners for ;;inmate complaint

  resolution."     See generally Md. Code Ann. (2008 Repl. Vol.), Corr. Servs. (';C.S."),            SS   10-201 et

  seq.; Md. Code Regs. (';COMAR")               12.02.28.02(1) (defining ARP).     The grievance procedure

 applies to the submission of;;grievance[s]          against ...   official[s] or employee[s] of the Division

 of Correction."       C.S.   S   10-206(a). ;;A court may not consider an individual's grievance that is

 within the jurisdiction of the [Inmate Grievance] Office or the Office of Administrative Hearings

 unless the individual has exhausted the remedies" set forth in C.S. Title 10, Subtitle 2. C.S.              S   10-
 2 I O(a).


             To pursue a grievance, a prisoner confined in a Maryland prison may file a grievance with

the Inmate Grievance Office nGO")               against any DOC official or employee.     C.S.   S   10-206(a).

However, if the prison has a grievance procedure that is approved by the IGO, the prisoner must

first follow the institutional administrative remedy procedure (';ARP") process, before filing a

grievance with the IGO. See C.S.          S   10-206(b). There is an established ARP process that applies

to all Maryland prisons. COMAR 12.02.28.01 et seq. Therefore, when the ARP process provides




                                                       13
    a possible remedy. it must be followed and completed before an inmate may file a grievance with
    the IGO.


           The ARP process consists of multiple steps. For the first step, a prisoner is required to file

   his initial ARP with his facility's "managing official" COMAR 12.02.28.02(0)(1),                    which is

   defined by COMAR 12.02.28.02(B)(14)          as "the warden or other individual responsible                  for

   management of the correctional facility" and defined under C.S.         S   I-I01(k) "as the administrator,

   director, warden, superintendent, sheriff, or other individual responsible for the management of a

  correctional facility."   Moreover, the ARP request must be filed within 30 days of the date on

  which the incident occurred, or within 30 days of the date the prisoner first gained knowledge of

  the incident or injury giving rise to the complaint, whichever is later. COMAR 12.02.28.09(B).

         The second step in the ARP process Occurs if the managing official denies a prisoner's

  initial ARP or fails to respond to the ARP within the established time frame. The prisoner has 30

 days to file an appeal to the Commissioner of Corrections. COMAR 12.02.28.14(B)(5).

         If the Commissioner of Correction denies an appeal, the prisoner has 30 days to file a

 grievance with the IGO. COMAR 12.02.28.18; C.S.          S   10-206(a); COMAR 12.07.01.05(B). If the

 Commissioner fails to respond, the grievant shall file his appeal within 30 days of the date the

 response was due. COMAR 12.07.01.05(B)(2).           If the grievance is determined to be "wholly

lacking in merit on its face," the IGO may dismiss it without a hearing." C.S.          S   10-207(b)(I); see

also COMAR 12.07.0 1.06(B). An order of dismissal constitutes the final decision of the Secretary

of OPSCS for purposes of judicial review.      C.S.   S   10-207(b)(2)(ii).      However, if a hearing is

deemed necessary by the lGO, the hearing is conducted by an administrative law judge with the

Maryland Office of Administrative Hearings. See C.S.          S   10-208; COMAR 12.07.01.07-.08.        The




                                                14
  conduct of such hearings is governed by statute. See C.S.             9   10-208; COMAR 12.07.01.07(D); see

  also Md. Code Ann., State Gov't           9   I0-206(a)(I).

             A decision of the administrative law judge denying all relief to the inmate is considered a

  final agency determination.        C.S.   9 I0-209(b)(I     )(ii); COMAR 12.07.01.1 0(A)(2). However, if the

  AU concludes that the inmate's complaint is wholly or partly meritorious, the decision constitutes

  a recommendation to the Secretary ofDPSCS, who must make a final agency determination within

 fifteen days after receipt of the proposed decision of the administrative law judge. See COMAR

  12.07.01.10(8); C.S.    9     10-209(b)(2)(c).

             The final agency determination is subject to judicial review in Maryland State court, so

 long as the claimant has exhausted his/her remedies.                See C.S.    9   10-210. An inmate need not,

 however, seek judicial review in State court in order to satisfY the PLRA's administrative

 exhaustion      requirement.     See, e.g.. Pozo, 286 F.3d at 1024 ("[A] prisoner who uses all

 administrative options that the state offers need not also pursue judicial review in state court.").

         Correctional     Defendants        have submitted        an affidavit       from   Samiyah   Hassan,   an

administrative officer with the IGO. ECF No. 22-12. Hassan avers that Plaintiff has not filed any

complaints or grievances with the IGO between October 2014 and May 8, 2018, the date of her

affidavit.     ld. Having failed to submit any grievance to the IGO, Plaintiff has not exhausted his

claims against Correctional Defendants. Further, PlaintitT does not argue that administrative

remedies were unavailable to him for any of the reasons identified by the Ross court. Thus, the

Court agrees with Correctional Defendants that Plaintiff's claims against them must be rejected

for failure to exhaust administrative remedies.

B. Medical Defendants

        The administrative procedure detailed in the preceding section does not extend to claims



                                                         15
    against contract medical providers. See C.S. 11 IO.206(a) (IGO available for grievances "against

    an official or employee of the Division of Correction or the Patuxent Institution"). Moreover,

    Medical Defendants do not allege that Plaintiff failed to take any administrative steps regarding

    his claims against them. Thus, the Court turns to the substance of Plaintiffs claims against the
   medical providers.


           The Eighth Amendment prohibits "unnecessary and wanton infliction of pain" by virtue of

   its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S. 153, 173 (1976).

   "Scrutiny under the Eighth Amendment is not limited to those punishments authorized by statute

  and imposed by a criminal judgment."      De 'Lonla v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003).

  In order to state an Eighth Amendment claim for denial of medical care, a plaintiff must

  demonstrate that the actions of the defendants or their failure to act amounted to deliberate

  indifference to a serious medical need.        See ESlelle v. Gamble, 429 U.S. 97, 106 (1976).

 "Deliberate indifference is a very high standard - a showing of mere negligence will not meet

 it. ... [TJhe Constitution is designed to deal with deprivations of rights, not errors in judgments,

 even though such errors may have unfortunate consequences."          Grayson v. Peed, 195 F.3d 692,

 695-96 (4th Cir. 1999). "[0jeliberate indifference requires more than ordinary lack of due care

 for the prisoner's interests or safety." ld. at 696 (internal quotation marks omitted).

        Deliberate indifference to a serious medical need requires proof that, objectively, the

prisoner was suffering from a serious medical need and that, subjectively, the prison staff were

aware of the need for medical attention but failed to either provide it or ensure the needed care was

available. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). Objectively, the medical condition

at issue must be serious. See Hudson v. McMillian, 503 U.S. 1,9 (1992). A medical condition is

serious when it is "one that has been diagnosed by a physician as mandating treatment or one that



                                                 16
    is so obvious that even a lay person would easily recognize the necessity for a doctor's allention."

    Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). Proofofan    objectively serious medical condition,

    however, does not end the inquiry.


           The subjective component is satisfied only where a prison official "subjectively knows of

   and disregards an excessive risk to inmate health or safety." Jackson v. Lightsey, 775 F.3d 170,

   178 (4th Cir. 2014); see also Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) ('True subjective

   recklessness requires knowledge both of the general risk, and also that the conduct is inappropriate

  in light of that risk."). "Actual knowledge or awareness on the part of the alleged inflicter ...

  becomes essential to proof of deliberate indifference         'because   prison officials who lacked

  knowledge of a risk cannot be said to have inflicted punishment.'"          Brice v. Va. Beach Corr.

  Center, 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). "Thus, a complaint

 that a physician has been negligent in diagnosing or treating a medical condition does not state a

 valid claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not

 become a constitutional violation merely because the victim is a prisoner."      Estelle, 429 U.S. at

 105-06; see also Jackson, 775 F.3d at 178 ("(MJany acts or omissions that would constitute

 medical malpractice will not rise to the level of deliberate indifference. ").

        (I) Sick Calls Ignored/General Medical Claims

        As to Plaintiffs claim that his sick calls were ignored for 17 days following his placement

in segregation on July 17, 2017, the certified medical records submitted by Defendants plainly

refute this assertion. Corr. Defs' Ex. 4 at 17-18, 20-21, 32, 34-39. Turning to Plaintiffs    broader

claim that he has not received adequate care for his shoulders over a period of several months, the

Court concludes that Plaintiff cannot establish the subjective element of a deliberate indifference

claim. Plaintiff has not identified any specific incident in which his medical needs have been



                                                 17
 disregarded, nor has he tied his claim to any particular medical provider.    As summarized in the

 Background section, Plaintiff's    unrefuted medical record shows that he has been repeatedly

 evaluated   and treated   by institutional   providers,   housed in the infirmary,     and received

 appointments    and procedures with outside providers.        Although Plaintiff characterizes    the

 providers as "negligent" because the treatment rendered has failed to repair Plaintiff's dislocations

 or keep them from recurring after they have been repaired, ECF No. I at 5, negligence alone does

not satisfy the subjective element. Estelle, 429 U.S. at 105-06.

         (2) Nurse Sorenson

         Plaintiff does not clearly allege that any aspect of Sorenson's medical evaluation was

deficient; indeed, in the incident identified by Plaintiff, he was not seeking treatment from

Sorenson, but was brietly "seen" by her when he returned to his side of the facility after another

provider cleared him to return to general population.      ECF No. 30-4 at 25-27.      It appears that

Plaintiff's claim against Nurse Sorenson stems from Sorenson saying that he was lying about

aspects of his medical treatment and raising her voice at Plaintiff in the leadup to Mathews issuing

an infraction against him. ECF No. I at 1-2. However, neither of these actions amounts to a

constitutional violation. See Henslee v. Lewis, 153 F. App'x. 178, 180 (4th Cir. 2005) (" Mere

threats or verbal abuse by prison officials, without more, do not state a cognizable claim under

S   1983."); Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979).

         (3) Nurse Florence (Enoch)

         Plaintiff mentions "Nurse Florence" in connection with his fall on November 8 or 9, 2017.

Although Plaintiff assigns fault for the incident to various people such as the unnamed officer who

was supposed to check on Plaintiff every 30 minutes or Physician's          Assistant Bruce and the

unnamed officers who tried to lift Plaintiff from the shower tloor before leaving him there for



                                                 18
several hours, Plaintiff does not allege that Nurse Florence played any part in these actions or

omissions. ECF No. I at 4-5. Rather, Plaintiff only faults Florence because it had been a week

since PlaintifTs last shower and she "did not offer to help [him]," which prompted Plaintiff to take

a shower without assistance. Id. at 4. However, Plaintiffs Complaint fails to suggest that Florence

was the sole individual capable of helping Plaintiff or that Florence was even aware of PlaintifTs

desire to take shower at that time. Plaintiff states that Florence "did not offer" to assist him, but

he fails to explain why the onus was on her to offer him assistance rather than on him to request

it. Plaintiffs allegations regarding Nurse Florence simply do not amount to a cognizable claim.

                                         CONCLUSION

       Accordingly, the Court construes Defendants' dispositive Motions (ECF Nos. 22, 30) as

Motions for Summary Judgment and grants both Motions.           Medical Defendants' Supplemental

Motion (ECF No. 32) is terminated as moot. A separate Order follows.




~~'I            .1,..lOIf!                             /at .J), ?.Jt;r
Datc                                               RICHARD D. BENNETT
                                              UNITED STATES DISTRICT JUDGE




                                                 19
